Citation Nr: 9936140	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-29 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  The propriety of the initial noncompensable evaluation 
assigned for residuals of prostate cancer.

2.  The propriety of the initial noncompensable evaluation 
assigned for impotency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from August 1957 to September 
1972.  In a July 1997 rating action, the RO granted service 
connection for residuals of prostate cancer and for 
impotency, secondary to the service-connected residuals of 
prostate cancer, and assigned a noncompensable rating for 
each disorder.  The veteran appealed for higher ratings.  

In his September 1997 substantive appeal (Form 9) to the 
Board of Veterans' Appeals (Board), the veteran requested a 
hearing before an RO hearing officer and a hearing before a 
Member of the Board at the RO.  The veteran subsequently 
canceled both hearing requests.

In his September 1997 substantive appeal, the veteran also 
raised the issue of entitlement to service connection for 
hearing loss in the right ear.  This matter has not been 
adjudicated by the RO, and is not before the Board for 
appellate consideration at this time.  This issue is thus 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran underwent a radical prostatectomy in December 
1995 as treatment for adenocarcinoma of the prostate; since 
then he has not had any recurrences of the prostate cancer.

2.  Service connection for prostatectomy due to carcinoma was 
granted effective November 7, 1996.

3.  The postoperative prostate condition does not involve 
renal dysfunction, voiding dysfunction, or urinary tract 
infections.

4.  The veteran's service-connected impotency is not 
manifested by deformity of the penis along with loss of 
erectile power.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of 
prostate cancer have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.31, 4.115(a), 4.115(b), Diagnostic 
Codes 7527, 7528 (1999).

2.  The criteria for a compensable rating for impotency are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 
(1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from August 1957 to 
September 1972, including service in Vietnam.  A review of 
the service medical records does not reveal any evidence of 
prostate cancer.

In a January 1997 VA outpatient treatment record, it was 
noted that the veteran underwent prostate surgery in December 
1995.  His prostate specific antigen (PSA) was still high.  
He was referred for a colonoscopy.  

The veteran was afforded a VA compensation examination in 
June 1997.  The report reflects that the veteran underwent a 
radical prostatectomy in December 1995 for localized 
adenocarcinoma of the prostate.  Subsequent to the surgery, 
he did not have any urologic complaints except for impotence.  
It was reported that his PSA was 2.5.  Rectal examination 
revealed an empty prostatic fossa with no nodules.  It was 
noted that the veteran had been exposed to Agent Orange in 
service.  The examiner stated that there might be some 
association between the veteran's prostate cancer and his 
herbicidal exposure.

By a July 1997 RO decision, service connection for residuals 
of prostate cancer and impotency, was granted (based on a 
recent change in 38 C.F.R. § 3.309(e), adding prostate cancer 
to the list of diseases which may be service connected as the 
result of herbicide exposure in Vietnam), and a 
noncompensable rating for each disorder was assigned. 

II.  Analysis

The veteran's claims for increased ratings for residuals of 
prostate cancer and impotency are well grounded; that is, 
they are plausible.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
file shows that the RO has properly developed the evidence, 
and there is no further VA duty to assist the veteran with 
his claims.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The Department of Veterans Affairs (VA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. § 4.10 which 
provides that, in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish, in addition to 
the etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon the 
person's ordinary activity.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet App 119 (1999), the United 
States Court of Appeals for Veteran's Claims held that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.

A.  Compensable Rating for Residuals of Prostate Cancer

Prostate gland injuries, infections, hypertrophy, and 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Code 7527.

Pursuant to 38 C.F.R. § 4.115b, Code 7528, a 100 percent 
rating is warranted for a malignant neoplasm of the 
genitourinary system.  Following the cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e) (1998).  If there has been no local recurrence or 
metastasis, the residuals shall be rated as a voiding 
dysfunction or renal dysfunction, whichever is predominant.  
38 C.F.R. § 4.115b, Diagnostic Code 7528. 

In the instant case, a review of the medical evidence shows 
that in 1995, the veteran underwent a radical prostatectomy 
for treatment of adenocarcinoma of the prostate.  Service 
connection for this disability was awarded effective from 
November 7, 1996.  There has been no evidence of recurrence 
of the prostate cancer since surgery.  An examination in June 
1997 revealed an empty prostatic fossa with no nodules. 

As there has been no local recurrence or metastasis of cancer 
of the prostate, following the veteran's 1995 radical 
prostatectomy, his condition is to be rated as renal 
dysfunction, voiding obstruction, or urinary tract infection, 
whichever is predominant.  38 C.F.R. § 4.115b, Codes 7527, 
7528.  The criteria for rating these various types of 
genitourinary dysfunctions are set forth in 38 C.F.R. § 
4.115a.  In this regard, the Board notes that at the June 
1997 examination, the veteran specifically stated that he did 
not have any urologic complaints.

The veteran's postoperative prostate condition does not 
involve renal (kidney) dysfunction, and thus the criteria for 
rating renal dysfuntion under 38 C.F.R. § 4.115a need not be 
addressed.

Under 38 C.F.R. § 4.115a, there are various criteria for 
rating voiding dysfunction, depending on whether the 
condition involves urinary leakage, urinary frequency, or 
obstructed voiding.  For voiding dysfunction-leakage, a 20 
percent rating will be assigned when the disability requires 
the veteran to wear absorbent materials which must be changed 
less than two times per day.  The evidence shows the veteran 
does not have to wear absorbent materials, and he does not 
qualify for such rating.  For voiding dysfunction-urinary 
frequency, a 10 percent rating will be assigned when the 
condition results in a daytime voiding interval between 2 and 
3 hours, or awakening to void 2 times per night.  It has 
neither been alleged nor shown by the evidence that the 
veteran meets such criteria.  For voiding dysfunction- 
obstructed voiding, a 0 percent rating is assigned when a 
condition involves obstructive symptomatology with or without 
stricture disease, requiring dilatation 1 or 2 times per 
year; and a 10 percent rating may be assigned when there is 
marked obstructive symptomatology with post void urine 
residuals greater than 150 cc, markedly diminished peak urine 
flow on uroflowmetry of less than 10 cc/sec, recurrent 
urinary tract infections secondary to obstruction, or 
stricture disease requiring periodic dilatation every 2 to 3 
months.  The evidence on file shows none of the requirements 
for a compensable rating under this category.

Under 38 C.F.R. § 4.115a, urinary tract infections are rated 
10 percent when they require long-term drug therapy, 1-2 
hospitalizations per year, and/or intermittent intensive 
management.  The evidence shows the veteran's postoperative 
prostate condition does not involve urinary tract infections.  

Based on the foregoing, the Board finds that the current 
noncompensable rating for residuals of prostate cancer is in 
keeping with the disability picture.  As the preponderance of 
the evidence is against the veteran's claim, the benefit-of-
the-doubt rule is inapplicable and the claim for an increased 
rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Increased (Compensable) Rating for Impotency

Diagnostic Code 7522 provides for an assignment of a 20 
percent evaluation based on the presence of penile deformity 
coupled with loss of erectile power.  Where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide a noncompensable evaluation, a noncompensable 
evaluation will be assigned when the required residuals are 
not shown.  38 C.F.R. § 4.31 (1999).

The Board has examined the evidence and concludes that a 20 
percent evaluation is not warranted for the veteran's 
service-connected impotency.  Current VA examination revealed 
no evidence of deformity of the penis.  Based on the 
foregoing, the Board finds that the current noncompensable 
rating for impotency is in keeping with the disability 
picture.  As the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt rule is 
inapplicable and the claim for an increased rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board has reviewed the entire evidence of record and 
finds that the noncompensable ratings assigned by the RO for 
residuals of prostate cancer and impotency are the most 
disabling these disorders have been since the veteran filed 
his claims for service connection.  Thus, the Board has 
concluded that staged ratings for these disorders are not 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

A compensable rating for residuals of prostate cancer is 
denied.

A compensable rating for impotency is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

